UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6521


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

MARCUS CRAWLEY, a/k/a Holyfield,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:07-cr-00488-REP-3; 3:09-cv-00746-REP)


Submitted:   June 14, 2012                     Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Crawley, Appellant Pro Se.          Angela Mastandrea-Miller,
Assistant United States Attorney,          Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcus Crawley seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2011) motion.          The order is not appealable unless a circuit

justice       or    judge    issues    a       certificate          of   appealability.

28 U.S.C.          § 2253(c)(1)(B)         (2006).         A         certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find     that     the    district      court’s       assessment      of    the

constitutional claims is debatable or wrong.                        Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable      claim   of   the    denial       of    a   constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Crawley has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense      with     oral   argument      because   the       facts   and    legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3